In the Missouri Court of Appeals
                                Eastern District
                                         DIVISION ONE

IN THE ESTATE OF MARGARET                     )       No. ED102264
C. FREEBAIRN,                                 )
                                              )       Appeal from the Circuit Court
       Incapacitated.                         )       of the City of St. Louis
                                              )       0922-PR00659
                                              )
                                              )
                                              )
                                              )       Honorable Philip Heagney
                                              )
                                              )
                                              )       FILED: November 3, 2015


                                            OPINION

       Elizabeth St. John (Appellant), the daughter of Margaret C. Freebairn (Ward), appeals

from the probate court’s, division of the circuit court, (probate court) entry of judgment

dismissing her petition seeking the removal of the Ward’s guardians, Gay Norris and Margaret

Norris, Ph.D., who are the nieces of the Ward, (collectively referred to as Respondents). We

dismiss the appeal. 1

                               Factual and Procedural Background

       In September 2009, a petition for the appointment of a guardian and a conservator was

filed on behalf of the Ward. The probate court found that an emergency existed that presented a


1
 Respondents’ motion to dismiss Appellant’s appeal is moot. Respondents’ motion for frivolous
appeal is denied.
substantial risk that serious physical harm would occur to the Ward and irreparable damage

would occur to the Ward’s property, which needed protection from loss or waste. Accordingly,

the probate court appointed a temporary guardian and a conservator for the Ward.

       In January 2010, an amended petition for the appointment of a guardian and a

conservator was filed on behalf of the Ward. In February 2010, the probate court entered its

judgment finding that the Ward was unable to care for herself and her financial resources. The

probate court found that the Respondents were suitable and qualified to serve as co-guardians of

the Ward and that John T. Ahlquist was suitable and qualified to serve as conservator of the

Ward’s estate. The probate court also found that the Ward’s condition required her placement in

a “supervised type of living situation” and that the Ward was “totally incapacitated and totally

disabled as defined in Section 475.010.” The probate court subsequently ratified the expenditure

of funds from the Ward’s estate for the support and maintenance of the Ward. The probate court

also authorized that attorney’s fees for representation of the Ward were necessary and reasonable

expenses related to the Ward’s physical and mental well being and the preservation of her estate

and were to be paid by the estate.

       In April 2010, a petition was filed for the sale of the Ward’s property. The probate court

authorized the sale of the Ward’s tangible personal property at a value in excess of its appraised

value and the sale of the Ward’s home for a price no less than three-fourths of its appraised

value. The probate court authorized the sale of the Ward’s tangible personal property to

Appellant, the Ward’s daughter, and authorized the sale of the Ward’s home to a private buyer.

Between April 2010 and November 2010, the probate court authorized the payment of attorneys’

fees and other reasonable expenses related to the administration of the Ward’s estate. In

November 2010, the probate court authorized the Ward’s estate to abandon certain personal




                                                 2
property, namely a car, as valueless and as a burden on the Ward’s estate if it were retained. In

January 2011, the probate court established an irrevocable special needs trust on behalf of the

Ward to ensure the payment for the Ward’s care.

         In July 2011, Appellant filed a petition to remove Respondents as the Ward’s co-

guardians and for appointment of a successor guardian. Appellant alleged that Respondents

should be removed as co-guardians because they had placed unreasonable and arbitrary

restrictions upon Appellant’s visits with the Ward. Appellant also alleged that the Ward’s estate

contained no assets.

         Respondents subsequently filed a motion to dismiss Appellant’s petition on the ground

that Appellant did not have standing to bring the action for removal of the Ward’s co-guardians

because Appellant was not an “interested person” as defined by Section 472.010(15) 2. The

probate court called and heard arguments on Respondents’ motion to dismiss Appellant’s

petition. The probate court later entered its judgment granting Respondents’ motion, finding that

Appellant was not an “interested person” as defined by the statute and, therefore, lacked standing

to proceed. This appeal followed.

                                             Discussion

         In her sole point on appeal, Appellant claims the probate court erred in granting

Respondents’ motion to dismiss her petition to remove Respondents as the Ward’s co-guardians

because Appellant does have standing in that Appellant, as a child of the Ward with a natural

interest in the Ward’s welfare, is an “interested person” for the purpose of seeking the removal of

Respondents as co-guardians.




2
    All statutory references are to RSMo 2000, as amended.


                                                  3
       Determining whether a party has standing to appeal is a threshold issue that we review de

novo. In re R.C.H., 419 S.W.3d 158, 160 (Mo. App. E.D. 2013); Estate of Whittaker, 261
S.W.3d 615, 617 (Mo. App. E.D. 2008). “When a party lacks standing, a court has no

jurisdiction to grant the relief requested[,] and the case must be dismissed.” Whittaker, 261
S.W.3d at 617. “The right to appeal from a probate court’s judgment is purely statutory, and the

applicable statutes are to be liberally construed since the law favors the right to appeal.” In re

Estate of Juppier, 81 S.W.3d 699, 700 (Mo. App. E.D. 2002).

       “The guardianship statute provides for the applicability of the probate code to

guardianship actions.” R.C.H., 419 S.W.3d at 160. “’It also allows for substitution of title

description and equates guardianships to decedents’ estates unless there exists an inconsistent

provision in the guardianship code.’” R.C.H., 419 S.W.3d at 160, quoting Juppier, 81 S.W.3d at

701.

       Chapter 475 is the probate code on Guardianship. Under the definitions provided in

Chapter 475, a “ward” is a minor or incapacitated person for whom a guardian, limited guardian,

or standby guardian has been appointed; a “protectee” is a person for whose estate a conservator

or limited conservator has been appointed or with respect to whose estate a transaction has been

authorized by the court under Section 475.092 without appointment of a conservator or limited

conservator. Section 475.010.

       Under the probate code, “interested persons” aggrieved by judgments are entitled to

appeal final orders or judgments of the probate court. Section 472.160.1; Whittaker, 261 S.W.3d

at 617; Estate of Davis, 954 S.W.2d 374, 379 (Mo. App. E.D. 1997). The probate code defines

“interested persons” as heirs, spouses, creditors, or any others having a property right or claim

against the estate of a decedent being administered and includes children of a protectee who may




                                                  4
have a property right or claim against or an interest in the estate of a protectee. Section

472.010(15). “When determining a party’s status as an ‘interested person’ under the probate

code, the courts have been reluctant to extend the statutory definition of ‘interested person.’”

R.C.H., 419 S.W.3d at 161. “This Court has limited its definition of an ‘interested person’ to

only include those with ‘a financial interest in an estate.’” Id., quoting Juppier, 81 S.W. 3d at

701. Furthermore, the Missouri Supreme Court has likewise refused to extend standing to a

party with a “’purely sentimental or filial interest’ in the ward or protectee, as such an extension

would be in direct contravention of legislative intent.” R.C.H., 419 S.W.3d at 161, quoting

Juppier, 81 S.W.3d at 701. Even though this Court recognizes the importance of an individual’s

concern for his or her family member, under the current statutory scheme, “such an interest is

insufficient to grant standing to appeal to a party who does not have a financial interest in an

estate.” R.C.H., 419 S.W.3d at 161, quoting Juppier, 81 S.W.3d at 701.

       Here, the Ward does not yet have heirs or devisees, and Appellant is neither a spouse, nor

a creditor, nor a person with a property right or claim against the Ward’s estate, and, thus, the

Ward is not a protectee. Additionally, the record on appeal reveals that the Ward’s estate has

zero assets, and Appellant admits in her petition that she has no financial interest in the estate of

the Ward, and thus, Appellant is not an interested person. Under Section 472.010(15), to qualify

as an “interested person,” one must have a financial interest in the estate of a protectee.

Although Appellant no doubt has a sentimental and family interest in the Ward, Appellant lacks

a vested financial interest in the Ward’s estate and does not meet the statutory definition of an

“interested person.” We note that we are constrained by precedent in this case and find R.C.H. is




                                                  5
directly on point. 3 Consequently, Appellant does not have standing to appeal from the probate

court’s dismissal of her petition to remove Respondents as co-guardians of the Ward.

                                           Conclusion

       Appellant’s appeal is dismissed.




                                             ____________________________
                                             MARY K. HOFF, Judge


Robert G. Dowd, Jr., Presiding Judge concurs and Roy L. Richter, Judge, dissents in separate
opinion.




3
  As this Court previously stated in R.C.H., “the legislature may wish to reconsider the wisdom
of equating guardianships to decedents’ estates. The rights and responsibilities to be adjudicated
as to the care and custody of a minor or incapacitated person bear little resemblance to those
found in the administration of a decedent’s estate.” Id., 419 S.W.3d at 162 n.5 (internal
quotation omitted).


                                                6